DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a response to Applicant's amendment filed on March 09, 2022. 

Status of Claims
Claims 1, 4, 7-9, 12, 39, 51, 54, 65, 75, 78, 80 and 82 have been amended. Claims 15-38, 44-50, 55-64, 66-74, 76-77, 79, 81 and 83 have been cancelled. No new claim has been added.  Claims 1-14, 39-43, 51-54, 65, 75, 78, 80 and 82 are pending. Claims 1-14, 39-43, 51-54, 65, 75, 78, 80 and 82 are examined herein.  

Response to Amendments 
The Amendments to the Claims filed 03/09/2022 have been entered.  The previous 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 4 and 7-9, 39-43 and 51-54 are withdrawn in view of the Applicant's amendments and arguments. 

Response to Arguments
Applicant's Remarks/Arguments and Amendments to the Claims both filed 03/09/2022 have been fully considered. It is noted that applicants amended the claim 1 to recite “c. providing the second stream to a second reactor containing a catalyst comprising a group 11 metal and [[optionally]] a promoter comprising CeO2, ZrO2 and combinations thereof supported on SiO2 to convert at least a portion of the carbon monoxide to carbon dioxide.”
Applicants argue that cited prior arts, Culp et al. (WO 02/24614 A1) and Liu et al. (US 5,500,198), does not discloses the feature of “a second reactor containing a catalyst comprising a group 11 metal and [[optionally]] a promoter comprising CeO2, ZrO2 and combinations thereof supported on SiO2” as amended. See Remarks, pages 11-12. 
In response, the applicants’ arguments direct amended claim limitations which is a new issue. Therefore, the arguments are considered moot. 
Upon further consideration and search, a new/modified ground of rejections to claims 1-14, 39-43, 65, 75, 78, 80 and 82 are presented in view of previously found reference, Culp et al. (WO 02/24614 A1), and a newly found reference, Baumann et al. (US 6,723,298 B1), as presented in the instant Office action.  Claims 51-54 are considered to contain allowable subject matters.

MODIFIED REJECTIONS
Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-10, 75, 78, 80 and 82 are rejected under 35 U.S.C. 103 as being unpatentable over Culp et al. (WO 02/24614 A1, hereinafter “Culp”), in view of Baumann et al. (US 6,723,298 B1, hereinafter “Baumann”).
In regard to claims 1, 2 and 3, Culp discloses a method of converting one or more alkanes (e.g., methane, ethane and/or propane) to one or more alkenes (e.g., ethylene and/or propylene) comprising (please refer to an embodiment of Example 2 in pages 35-38 and corresponding process scheme in Fig. 5): 
(i) Providing a first stream (i.e., a feedstock) comprising one or more alkanes and oxygen to an oxidative dehydrogenation reactor (page 5, lines 15-18; page 35 line 31 thru page 36, line 1).  The feedstock further comprises carbon dioxide and nitrogen along with ethane, propane, butanes, pentanes (page 9, lines 29-31).
(ii) Converting at least a portion of the one or more alkanes to one or more alkenes in the oxidative dehydrogenation reactor to provide a second stream (i.e., an ODH reaction product stream) exiting the oxidative dehydrogenation reactor comprising one or more alkanes, one or more alkenes, and one or more of oxygen, carbon monoxide and carbon dioxide (page 36, lines 9-12). Since the feedstock comprises carbon dioxide, set forth above, and oxygen is in excess in the feedstock (page 36, lines 1-2), it is reasonably expected that the ODH reaction product stream comprises oxygen and carbon dioxide.
(iii) Providing the second stream to a second reactor (e.g., an adiabatic converter 328, Fig. 5) containing a catalyst comprising a group 11 metal (e.g., copper, page 26, lines 25-27) to convert at least a portion of the carbon monoxide to carbon dioxide (page 36, lines 9-12).
But Culp does not explicitly disclose the catalyst comprising a group 11 metal and a promoter comprising CeO2, ZrO2 and combination thereof is supported on SiO2.
Baumann discloses a method for catalytic conversion of carbon monoxide with water to carbon dioxide and water in a hydrogen-containing gas mixture (carbon monoxide conversion) by passing the gas mixture over a catalyst (Abstract; col. 3, lines 29-38).  Baumann discloses the catalyst that contains the elements of the platinum group of metals, thus platinum, palladium, rhodium, iridium, ruthenium and osmium, or gold (a group 11 metal) as the catalytic active components on an oxide support made from the group consisting of aluminum oxide, silicon dioxide, titanium oxide, rare earth oxides or mixed oxides of these or zeolites is suitable for the proposed method (col. 4, lines 4-14). Baumann discloses cerium oxide as a catalyst composition (col. 4, lines 27-35).  Baumann discloses the catalyst comprising gold (a group 11 metal) and cerium oxide supported on SiO2.
It is noted that both the Culp and Baumann references directs an oxidation of carbon monoxide to carbon dioxide in the presence of metal oxide catalyst comprising copper. 
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Culp to provide the carbon monoxide oxidation catalyst comprising gold (a group 11 metal) and cerium oxide supported on SiO2 as taught by Baumann, because the carbon monoxide oxidation catalyst comprising gold (a group 11 metal) and cerium oxide supported on SiO2 is effective for a method for conversion of carbon monoxide in a hydrogen-containing gas mixture thereby achieving a high specific conversion rate for carbon monoxide with good selectivity, high temperature stability and is insensitive to oxygen in the educt gas mixture as taught by Baumann (col. 3, lines 20-26). 

In regard to claim 5, Culp discloses providing a first stream (i.e., a feedstock) comprising one or more alkanes and oxygen to an oxidative dehydrogenation reactor (page 5, lines 15-18; page 35 line 31 thru page 36, line 1).  The feedstock further comprises carbon dioxide and nitrogen (i.e., inert diluents) along with ethane, propane, butanes, pentanes (page 9, lines 29-31).

In regard to claim 6, Culp discloses providing a second stream (i.e., an ODH reaction product stream) exiting the oxidative dehydrogenation reactor comprising one or more alkanes, one or more alkenes, and one or more of oxygen, carbon monoxide and carbon dioxide (page 36, lines 9-12). Since the feedstock comprises carbon dioxide, set forth above, and oxygen is in excess in the feedstock (page 36, lines 1-2), it is reasonably expected that the ODH reaction product stream comprises oxygen and carbon dioxide.
Regarding the acetic acid in the ODH reaction product stream, Culp, in view of Baumann, is silent regarding whether the ODH reaction product stream includes acetic acid.  However, Culp, in view of Baumann, discloses the same feed (i.e., alkane, oxygen, inert diluents, carbon dioxide, etc.) and the same catalyst as that recited in claim 1 and described in the instant specification.  Therefore, it is asserted, absent evidence to the contrary, that one would reasonably expect the process to inherently function the same as the process recited in claim 1. Specifically, it is asserted that the ODH reaction product stream includes acetic acid.  See MPEP 2112.02.

In regard to claims 7, 8 and 9, Culp discloses the oxidative dehydrogenation reaction process utilizing a fixed bed reactor or a fluidized bed reactor (page 41, lines 8-10). In addition, Culp discloses multiple reactor configuration (page 14, line 28 thru page 15, line 12) which encompasses the swing bed reactor arrangement. 

In regard to claim 10, Baumann discloses the catalyst that contains the elements of the platinum group of metals, thus platinum, palladium, rhodium, iridium, ruthenium and osmium, or gold (a group 11 metal) as the catalytic active components on an oxide support made from the group consisting of aluminum oxide, silicon dioxide, titanium oxide, rare earth oxides or mixed oxides of these or zeolites is suitable for the proposed method (col. 4, lines 4-14). Baumann discloses cerium oxide as a catalyst composition (col. 4, lines 27-35).  Baumann discloses the catalyst comprising gold (a group 11 metal) and cerium oxide supported on SiO2.

In regard to claim 75, since Culp, in view of Baumann, discloses the same process of an ODH reaction as that recited in claim 75, it is asserted, absent evidence to the contrary, that one would reasonably expect that the process as taught by Culp, in view of Baumann, to function the same as the process recited in claim 75.  Specifically, it is asserted that one would reasonably expect the process of Culp, in view of Baumann, would results in the total amount of carbon dioxide in the second stream is less than the total amount of carbon dioxide in the first stream.  See MPEP 2112.01 and 2112.02. 

In regard to claim 78, since Culp, in view of Baumann, discloses the same process of an ODH reaction as that recited in claim 78, it is asserted, absent evidence to the contrary, that one would reasonably expect that the process as taught by Culp, in view of Baumann, to function the same as the process recited in claim 78.  Specifically, it is asserted that one would reasonably expect the process of Culp would results in the product selectivity for carbon dioxide is less than 10 weight percent.  See MPEP 2112.01 and 2112.02. 

In regard to claim 80, since Culp, in view of Baumann, discloses the same process of an ODH reaction as that recited in claim 80, it is asserted, absent evidence to the contrary, that one would reasonably expect that the process as taught by Culp, in view of Baumann, to function the same as the process recited in claim 80.  Specifically, it is asserted that one would reasonably expect the process of Culp would results in the amount of carbon dioxide in the second stream is [Symbol font/0xB1] 10 weight percent of the amount of carbon dioxide in the first stream. See MPEP 2112.01 and 2112.02. 

In regard to claim 82, since Culp, in view of Baumann, discloses the same process of an ODH reaction as that recited in claim 80, it is asserted, absent evidence to the contrary, that one would reasonably expect that the process as taught by Culp, in view of Baumann, to function the same as the process recited in claim 80.  .  Specifically, it is asserted that one would reasonably expect the process of Culp would results in the amount of carbon dioxide in the second stream is equal to the amount of carbon dioxide in the first stream. See MPEP 2112.01 and 2112.02. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Culp, in view of Baumann, as applied to claim 1 above, and further in view of Hagemeyer et al. (US 9,073,036 B2, hereinafter “Hagemeyer”).
In regard to claim 4, Culp discloses in the practice of the present invention, any catalyst may be used which is effective for oxidative dehydrogenation of the lower alkane at elevated pressure. The catalyst preferably has high selectivity for olefins in accordance with the aforementioned preferred selectivities (page 18, lines 15-18).
But Culp does not explicitly disclose the catalyst as recited in claim 4 of claimed invention.
Hagemeyer discloses a catalyst material for the oxidation and/or oxidative dehydrogenation of hydrocarbons, wherein the catalyst material is MoVNbTeOx mixed oxides (Abstract; cols. 1-2).  In the background, Hagemeyer discloses MoVNbTeOx mixed oxides catalyst material including Mo1V0.15Te0.12Nb0.128O3.7 (col. 1, line 64 thru col. 2, line 5). This meets the recited catalyst of formula i). 
It is noted that both the Culp and Hagemeyer references directs an oxidative dehydrogenation of hydrocarbons in the presence of mixed metal oxides catalyst material.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Culp to provide the catalyst has a formula i) of claim 4 as taught by Hagemeyer, because (1) Culp discloses in the practice of the present invention, any catalyst may be used which is effective for oxidative dehydrogenation of the lower alkane at elevated pressure (page 18, lines 15-18); and (2) catalyst material of MoVNbTeOx mixed oxides such as Mo1V0.15Te0.12Nb0.128O3.7 is a known, effective catalyst material for oxidative dehydrogenation of alkanes to alkenes as taught by Hagemeyer (col. 1, line 64 thru col. 2, line 5). 

Claims 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Culp, in view of Baumann, as applied to claim 1 above, and further in view of Liu et al. (US 5,500,198, hereinafter “Liu”).
In regard to claims 11 and 12, Culp, in view of Baumann, does not explicitly disclose the group 11 metal is silver and the catalyst in the second reactor is one such as AgCeO2/SiO2.  
Liu discloses a method and composition for the complete oxidation of carbon monoxide and/or hydrocarbon compounds. The method involves reacting the carbon monoxide and/or hydrocarbons with an oxidizing agent in the presence of a metal oxide composite catalyst (Abstract; col. 2, lines 48-59).  Liu discloses the metal oxide composite catalyst further comprises transition metals widely used in conventional catalyst systems comprising copper and silver and the like (col. 4, lines 6-9).  The metal oxide composite catalyst formula directs the transition metals is in the form of metal oxides (col. 2, lines 48-59).  Liu discloses the metal oxide composite catalyst further comprises silica (col. 4, lines 33-36). Liu discloses the metal oxide composite catalyst further comprises transition metals widely used in conventional catalyst systems comprising copper and silver and the like (col. 4, lines 6-9).  The metal oxide composite catalyst formula directs the transition metals is in the form of metal oxides (col. 2, lines 48-59).  Liu discloses the metal oxide composite catalyst further comprises silica (col. 4, lines 33-36). The combined teachings of Liu, in conjunction with Culp, in view of Baumann, directs the catalyst such as AgCeO2/SiO2.  
It is noted that both the Culp and Liu references directs an oxidation of carbon monoxide to carbon dioxide in the presence of metal oxide catalyst comprising copper. 
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Culp, in view of Baumann, to provide the carbon monoxide oxidation catalyst comprising a group 11 metal (e.g., Ag) and CeO2 is supported on SiO2 as taught by suggested by Liu, because metal oxide composite catalyst that is highly active and stable oxidation catalyst for oxidation and removal of carbon monoxide and hydrocarbon compounds supported on silica is a known, effective catalyst preparation method as taught by Liu (col. 2, lines 48-59; col. 4, lines 6-9 and lines 33-36). 

In regard to claim 14, Liu discloses a catalytic activity for carbon monoxide oxidation temperature of greater than 65 [Symbol font/0xB0]C and less than 100 [Symbol font/0xB0]C (col. 7, lines 22-39) which is within the recited temperature range. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Culp, in view of Baumann, as applied to claim 1 above, and further in view of Mitkidis et al. (WO 2017/072086 A1, hereinafter “Mitkidis”).
In regard to claim 13, Culp, in view of Baumann, does not explicitly disclose an acetic acid scrubber is placed between the oxidative dehydrogenation reactor and the second reactor.
Mitkidis discloses a process for oxidative dehydrogenation of ethane. In the process a purified ethane stream is subjected to oxidative dehydrogenation using a catalyst comprising Mo/V/Sb, or Mo/V/Nb and Te or Sb in the orthorhombic M1 crystalline phase. The reactor effluent comprises ethylene. The effluent is washed with water to remove acetic acid. The acetic acid is recovered from the aqueous stream by means of solvent extraction (Abstract; page 2).  
It is noted that both the Culp and Mitkidis references directs an oxidative dehydrogenation of alkanes in the presence of mixed metal oxides catalyst material.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Culp, in view of Baumann, to provide the process scheme of an acetic acid scrubber is placed between the oxidative dehydrogenation reactor and the second reactor as suggested by Mitkidis, because the method of recovering acetic acid through a solvent extraction is a known, effective process scheme for recovering acetic acid in alkane oxidative dehydrogenation process as taught by Mitkidis (Abstract; page 2).  

Claims 39-43 are rejected under 35 U.S.C. 103 as being unpatentable over Culp, in view of Baumann, as applied to claim 1 above, and further in view of Fernald et al. (US 3,444,264, hereinafter “Fernald”).
In regard to claims 39-42, Culp, in view of Baumann, does not explicitly disclose the ethylene is used to make olefin derivatives such as polyethylene.
Fernald discloses a process for conversion of ethylene to liquid alpha olefins (Abstract). Fernald discloses step-wise conversion of gaseous ethylene to higher straight chain normally liquid olefins having the double bond in the terminal or alpha position such as polyethylene (i.e., a homo-polymer of ethylene) (col. 1, lines 28-52). 
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Culp, in view of Baumann, to provide the process scheme of the ethylene is used to make olefin derivatives such as polyethylene as taught by Fernald, because the method for conversion of ethylene to liquid alpha olefins such as polyethylene is a known method for producing useful petrochemical commodity such as polyethylene as taught by Fernald (col. 1, lines 28-52). 

In regard to claim 43, Fernald discloses the polymerization process is conducted using a series of reactors (col. 4, lines 34-40). 

Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over Culp, in view of Liu et al. (US 5,500,198, hereinafter “Liu”), Mitkidis, and as evidenced by Arnold.
In regard to claim 65, Culp discloses a method of converting one or more alkanes (e.g., methane, ethane and/or propane) to one or more alkenes (e.g., ethylene and/or propylene) comprising (please refer to an embodiment of Example 2 in pages 35-38 and corresponding process scheme in Fig. 5): 
(i) Providing a first stream (i.e., a feedstock) comprising one or more alkanes and oxygen to an oxidative dehydrogenation reactor (page 5, lines 15-18; page 35 line 31 thru page 36, line 1).  The feedstock further comprises carbon dioxide and nitrogen along with ethane, propane, butanes, pentanes (page 9, lines 29-31).
(ii) Converting at least a portion of the one or more alkanes to one or more alkenes in the oxidative dehydrogenation reactor to provide a second stream (i.e., an ODH reaction product stream) exiting the oxidative dehydrogenation reactor comprising one or more alkanes, one or more alkenes, and one or more of oxygen, carbon monoxide and carbon dioxide (page 36, lines 9-12). Since the feedstock comprises carbon dioxide, set forth above, and oxygen is in excess in the feedstock (page 36, lines 1-2), it is reasonably expected that the ODH reaction product stream comprises oxygen and carbon dioxide.  It is known in the art that the effluent from ODH reactor comprises acetylene as evidenced by Arnold (col. 13, line 43 thru col. 14, line 35).
(iii) Providing the second stream to a second reactor (e.g., an adiabatic converter 328, Fig. 5) containing a catalyst comprising a group 11 metal (e.g., copper, page 26, lines 25-27) to convert at least a portion of the carbon monoxide to carbon dioxide (page 36, lines 9-12).
But Culp does not explicitly disclose the catalyst comprising a group 11 metal is supported on SiO2.
Liu discloses a method and composition for the complete oxidation of carbon monoxide and/or hydrocarbon compounds. The method involves reacting the carbon monoxide and/or hydrocarbons with an oxidizing agent in the presence of a metal oxide composite catalyst (Abstract; col. 2, lines 48-59).  Liu discloses the metal oxide composite catalyst further comprises transition metals widely used in conventional catalyst systems comprising copper and silver and the like (col. 4, lines 6-9).  The metal oxide composite catalyst formula directs the transition metals is in the form of metal oxides (col. 2, lines 48-59).  Liu discloses the metal oxide composite catalyst further comprises silica (col. 4, lines 33-36). 
It is noted that both the Culp and Liu references directs an oxidation of carbon monoxide to carbon dioxide in the presence of metal oxide catalyst comprising copper. 
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Culp to provide the carbon monoxide oxidation catalyst comprising a group 11 metal (e.g., Cu) is supported on SiO2 as taught by suggested by Liu, because metal oxide composite catalyst that is highly active and stable oxidation catalyst for oxidation and removal of carbon monoxide and hydrocarbon compounds supported on silica is a known, effective catalyst preparation method as taught by Liu (col. 2, lines 48-59; col. 4, lines 6-9 and lines 33-36). 
Culp, in view of Liu and as evidenced by Arnold, does not explicitly disclose an acetic acid scrubber is placed between the oxidative dehydrogenation reactor and the second reactor.
Mitkidis discloses a process for oxidative dehydrogenation of ethane. In the process a purified ethane stream is subjected to oxidative dehydrogenation using a catalyst comprising Mo/V/Sb, or Mo/V/Nb and Te or Sb in the orthorhombic M1 crystalline phase. The reactor effluent comprises ethylene. The effluent is washed with water to remove acetic acid. The acetic acid is recovered from the aqueous stream by means of solvent extraction (Abstract; page 2).  
It is noted that both the Culp and Mitkidis references directs an oxidative dehydrogenation of alkanes in the presence of mixed metal oxides catalyst material.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Culp, in view of Liu, to provide the process scheme of an acetic acid scrubber is placed between the oxidative dehydrogenation reactor and the second reactor as suggested by Mitkidis, because the method of recovering acetic acid through a solvent extraction is a known, effective process scheme for recovering acetic acid in alkane oxidative dehydrogenation process as taught by Mitkidis (Abstract; page 2).  
Since Culp, in view of Liu, Mitkidis, and as evidenced by Arnold, discloses the same process of an ODH reaction as that recited in claim 65, it is asserted, absent evidence to the contrary, that one would reasonably expect that the process as taught by Culp, in view of Liu, Mitkidis, and as evidenced by Arnold, to function the same as the process recited in claim 65.  Specifically, it is asserted that one would reasonably expect the process of Culp, in view of Liu, Mitkidis, and as evidenced by Arnold, would results in a third stream comprising less than 10 ppmv of acetic acid.  See MPEP 2112.01 and 2112.02. 

Allowable Subject Matters and Allowed claims
Claims 51-54 in the instant application are allowed if previously presented rejections to claims 1-14, 39-43, 65, 75, 78, 80 and 82 are resolved.
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 51-54. A method of converting one or more alkanes to one or more alkenes comprising: 
a. providing a first stream comprising one or more alkanes and oxygen to an oxidative dehydrogenation reactor; 
b. converting at least a portion of the one or more alkanes to one or more alkenes in the oxidative dehydrogenation reactor to provide a second stream exiting the oxidative dehydrogenation reactor comprising one or more alkanes, one or more alkenes, acetylene and one or more of oxygen, carbon monoxide and carbon dioxide; 
c. providing the second stream to a second reactor containing a catalyst comprising a group 11 metal and a promoter comprising CeO2, ZrO2 and combinations thereof supported on SiO2 to react acetylene in the second stream, is considered novel.
A closest prior art to Culp et al. (WO 02/24614 A1) discloses a method of converting one or more alkanes (e.g., methane, ethane and/or propane) to one or more alkenes (e.g., ethylene and/or propylene) comprising (please refer to an embodiment of Example 2 in pages 35-38 and corresponding process scheme in Fig. 5): (i) providing a first stream (i.e., a feedstock) comprising one or more alkanes and oxygen to an oxidative dehydrogenation reactor (page 5, lines 15-18; page 35 line 31 thru page 36, line 1).  The feedstock comprises carbon dioxide and nitrogen along with ethane, propane, butanes, pentanes (page 9, lines 29-31) and further comprises acetylene (page 10, lines 18-19); (ii) converting at least a portion of the one or more alkanes to one or more alkenes in the oxidative dehydrogenation reactor to provide a second stream (i.e., an ODH reaction product stream) exiting the oxidative dehydrogenation reactor comprising one or more alkanes, one or more alkenes, and one or more of oxygen, carbon monoxide and carbon dioxide (page 36, lines 9-12); and (iii) providing the second stream to a second reactor (e.g., an adiabatic converter 328, Fig. 5) containing a catalyst comprising a group 11 metal (e.g., copper, page 26, lines 25-27) to convert at least a portion of the carbon monoxide to carbon dioxide (page 36, lines 9-12). But Culp does not explicitly disclose the catalyst comprising a group 11 metal and a promoter comprising CeO2, ZrO2 and combinations thereof supported on SiO2 to react acetylene in the second stream. 
Other pertinent prior art to Arnold et al. (US 8,519,210 B2) discloses a process for the oxidative dehydrogenation of ethane (Abstract).  Arnold discloses the effluent from ODH reactor comprises acetylene and an oxygen elimination reactor is implemented to remove undesirable byproducts such as CO, acetylene and oxygenates (col. 13, line 43 thru col. 14, line 35). 
Other pertinent prior art to Ryu (US 7,838,710 B2) discloses a supported catalyst for selective hydrogenation of acetylenes comprising copper and silver (Abstract; col. 2, line 45 thru col. 3, line 4), wherein the catalyst comprises a support comprising silica (col. 4, lines 5-7).
The cited prior arts, alone or in combination, do not teach or suggest a method of converting one or more alkanes to one or more alkenes comprising: a. providing a first stream comprising one or more alkanes and oxygen to an oxidative dehydrogenation reactor; b. converting at least a portion of the one or more alkanes to one or more alkenes in the oxidative dehydrogenation reactor to provide a second stream exiting the oxidative dehydrogenation reactor comprising one or more alkanes, one or more alkenes, acetylene and one or more of oxygen, carbon monoxide and carbon dioxide; and c. providing the second stream to a second reactor containing a catalyst comprising a group 11 metal and a promoter comprising CeO2, ZrO2 and combinations thereof supported on SiO2 to react acetylene in the second stream, as recited in claim 51 of claimed invention. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772